Name: Council Regulation (EEC) No 3717/81 of 21 December 1981 extending the period of application of Council Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/329 . 12. 81 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3717/81 of 21 December 1981 extending the period of application of Council Regulation (EEC) No 3310/75 on agriculture in the Grand Duchy of Luxembourg THE COUNCIL OF THE EUROPEAN COMMUNITIES, December 1981 ; whereas, however, the Council has to decide to what extent these provisions should be retained, amended or discontinued ; Whereas at the present time the harmonization of specific duties on wine in the Community has not been achieved ; whereas the application of the said system in favour of Luxembourg wines will continue to be of benefit to the agricultural income of the Grand Duchy of Luxembourg in the sector con ­ cerned ; Whereas having regard to the other reasons set out in Regulations (EEC) No 541 /70 and (EEC) No 3310/75, the period of application of the latter Regulation should be extended, Having regard to the Treaty establishing the European Economic Community, Having regard to the Protocol on the Grand Duchy of Luxembourg annexed thereto, Having regard to Council Regulation (EEC) No 541 /70 of 20 March 1970 on agriculture in the Grand Duchy of Luxembourg ( l ), Having regard to Council Regulation (EEC) No 3310/75 of 16 December 1975 on agriculture in the Grand Duchy of Luxembourg (2), as last amended by Regulation (EEC) No 3451 /80 (3), and in particular Articles 1 and 2 thereof, Having regard to the proposal from the Commission , Whereas, under the second subparagraph of Article 1 ( 1 ) of the Protocol on the Grand Duchy of Luxem ­ bourg, Belgium and the Netherlands are to apply the system provided for in the third paragraph of Article 6 of the Convention on the Economic Union of Belgium and Luxembourg of 25 July 1921 ; whereas the period of application of this system was last extended by Regulation (EEC) No 3451 /80 until such tinje as full harmonization of specific duties on wine in the Community is achieved, but not beyond 31 HAS ADOPTED THIS REGULATION : Article 1 In the first paragraph of Article 2 of Regulation (EEC) No 3310/75, '31 December 1981 ' is replaced by '31 December 1982'. Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY (') OJ No L 68 , 25 . 3 . 1970, p . 3 . (2 ) OJ No L 328 , 20 . 12 . 1975 , p . 12 . (3 ) OJ No L 360 , 31 . 12 . 1980 , p . 13 .